     Case 8:19-cv-02386-DOC-KES Document 2 Filed 12/11/19 Page 1 of 9 Page ID #:4


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                         Case No.
     JAMES RUTHERFORD, an
12                                         Complaint For Damages And
13   individual,                           Injunctive Relief For:

14                    Plaintiff,            1. VIOLATIONS OF THE
15                                             AMERICANS WITH DISABILITIES
     v.                                        ACT OF 1990, 42 U.S.C. §12181 et
16                                             seq. as amended by the ADA
17                                             Amendments Act of 2008 (P.L. 110-
     LOIS HORNESS, as an individual
                                               325).
18   and as trustee of the MARY C.
     AXELSON TRUST DATED
19                                          2. VIOLATIONS OF THE UNRUH
     FEBRUARY 11, 1790; and DOES 1-
                                               CIVIL RIGHTS ACT, CALIFORNIA
20   10, inclusive,
                                               CIVIL CODE § 51 et seq.
21
                     Defendants.
22

23

24         Plaintiff, JAMES RUTHERFORD, an individual, (“Plaintiff”), complains of

25   Defendants LOIS HORNESS, as an individual and as trustee of the MARY C.

26   AXELSON TRUST DATED FEBRUARY 11, 1790; and Does 1-10 (“Defendants”)

27   and alleges as follows:

28                                       PARTIES

                                             1
                                        COMPLAINT
     Case 8:19-cv-02386-DOC-KES Document 2 Filed 12/11/19 Page 2 of 9 Page ID #:5


 1           1.    Plaintiff is substantially limited in performing one or more major life
 2   activities, including but not limited to: walking, standing, ambulating, sitting; in
 3   addition to twisting, turning and grasping objects. As a result of these disabilities,
 4   Plaintiff relies upon mobility devices, including at times a wheelchair, to ambulate.
 5   With such disabilities, Plaintiff qualifies as a member of a protected class under the
 6   Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA
 7   Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 8   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
 9   Plaintiff’s visits to Defendants' facility and prior to instituting this action, Plaintiff
10   suffered from a “qualified disability” under the ADA, including those set forth in
11   this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.
12           2.    Plaintiff is informed and believes and thereon alleges that Defendant
13   LOIS HORNESS, as an individual and as trustee of the MARY C. AXELSON
14   TRUST DATED FEBRUARY 11, 1790, owned the property located at 2710 West
15   Edinger Avenue, Santa Ana, California 92704 (“Property”) on or around October 29,
16   2019.
17           3.    Plaintiff is informed and believes and thereon alleges that LOIS
18   HORNESS, as an individual and as trustee of the MARY C. AXELSON TRUST
19   DATED FEBRUARY 11, 1790, owns the Property currently.
20           4.    Plaintiff does not know the true name of Defendants, its business
21   capacity, its ownership connection to the Subject Property serving Rods Liquor
22   Grocery (“Business”), or its relative responsibilities in causing the access violations
23   herein complained of. Plaintiff is informed and believes that each of the Defendants
24   herein, including Does 1 through 10, inclusive, is responsible in some capacity for
25   the events herein alleged, or is a necessary party for obtaining appropriate relief.
26   Plaintiff will seek leave to amend when the true names, capacities, connections, and
27   responsibilities of the Defendants and Does 1 through 10, inclusive, are ascertained.
28   ////
                                                  2
                                             COMPLAINT
     Case 8:19-cv-02386-DOC-KES Document 2 Filed 12/11/19 Page 3 of 9 Page ID #:6


 1                               JURISDICTION AND VENUE
 2          5.     This Court has subject matter jurisdiction over this action pursuant
 3   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
 4          6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 5   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 6   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 7   federal ADA claims in that they have the same nucleus of operative facts and
 8   arising out of the same transactions, they form part of the same case or controversy
 9   under Article III of the United States Constitution.
10          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
11   real property which is the subject of this action is located in this district and because
12   Plaintiff's causes of action arose in this district.
13                                FACTUAL ALLEGATIONS
14          8.     Plaintiff went to the Business on or about October 29, 2019 for the dual
15   purpose of purchasing store items and to confirm that this public place of
16   accommodation is accessible to persons with disabilities within the meaning federal
17   and state law.
18          9.     The Business is a facility open to the public, a place of public
19   accommodation, and a business establishment.
20          10.    Parking spaces are one of the facilities, privileges, and advantages
21   reserved by Defendants to persons at the Property serving the Business.
22          11.    Unfortunately, although parking spaces were one of the facilities
23   reserved for patrons, there were no designated parking spaces available for persons
24   with disabilities that complied with the 2010 Americans with Disabilities Act
25   Accessibility Guidelines (“ADAAG”) on October 29, 2019.
26          12.    At that time, instead of having architectural barrier free facilities for
27   patrons with disabilities, Defendants have: the accessible parking spaces are not
28   located on the shortest accessible route to the entrance per Section 208.3.1 (parking
                                                  3
                                             COMPLAINT
     Case 8:19-cv-02386-DOC-KES Document 2 Filed 12/11/19 Page 4 of 9 Page ID #:7


 1   spaces complying with 502 that serve a particular building or facility shall be located
 2   on the shortest accessible route from parking to an entrance complying with 206.4,
 3   and where parking serves more than one accessible entrance, parking spaces
 4   complying with 502 shall be dispersed and located on the shortest accessible route to
 5   the accessible entrances. Here, there are several accessible parking spaces located
 6   directly in front of the Stater Bros store but none anywhere near this facility); there
 7   are no accessible routes connecting the parking to the main entrance or elements
 8   within the facility as required by Section 206.2.2 which requires that at least one
 9   accessible route shall connect accessible buildings, accessible facilities, accessible
10   elements, and accessible spaces that are on the same site, and 206.1 requiring access
11   to the site arrival point (main entrance) from the public street; and, the service
12   counter does not provide for accessibility as required by Section 904.4.1 for either a
13   parallel or forward approach.
14         13.    Subject to the reservation of rights to assert further violations of law
15   after a site inspection found infra, Plaintiff asserts there are additional ADA
16   violations which affect him personally.
17         14.    Plaintiff is informed and believes and thereon alleges Defendants had
18   no policy or plan in place to make sure that there was compliant accessible parking
19   reserved for persons with disabilities prior to October 29, 2019.
20         15.    Plaintiff is informed and believes and thereon alleges Defendants have
21   no policy or plan in place to make sure that the designated disabled parking for
22   persons with disabilities comport with the ADAAG.
23         16.    Plaintiff personally encountered these barriers. The presence of these
24   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
25   conditions at public place of accommodation and invades legally cognizable
26   interests created under the ADA.
27         17.    The conditions identified supra in paragraph 12 are necessarily related
28   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
                                                 4
                                            COMPLAINT
     Case 8:19-cv-02386-DOC-KES Document 2 Filed 12/11/19 Page 5 of 9 Page ID #:8


 1   the major life activities of walking, standing, ambulating, sitting, in addition to
 2   twisting, turning and grasping objects; Plaintiff is the holder of a disabled parking
 3   placard; and because the enumerated conditions relate to the use of the accessible
 4   parking, relate to the condition of the accessible route to the accessible entrance,
 5   relate to the proximity of the accessible parking to the accessible entrance, and relate
 6   to the use of the accessible service counter offered by the Business.
 7          18.      As an individual with a mobility disability who at times relies upon a
 8   wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
 9   accommodations have architectural barriers that impede full accessibility to those
10   accommodations by individuals with mobility impairments.
11          19.      Plaintiff is being deterred from patronizing the Business and its
12   accommodations on particular occasions, but intends to return to the Business for the
13   dual purpose of availing himself of the goods and services offered to the public and
14   to ensure that the Business ceases evading its responsibilities under federal and state
15   law.
16          20.      Upon being informed that the public place of accommodation has
17   become fully and equally accessible, he will return within 45 days as a “tester” for
18   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
19   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
20          21.      As a result of his difficulty experienced because of the inaccessible
21   condition of the facilities of the Business, Plaintiff was denied full and equal access
22   to the Business and Property.
23          22.      The Defendants have failed to maintain in working and useable
24   conditions those features required to provide ready access to persons with
25   disabilities.
26          23.      The violations identified above are easily removed without much
27   difficulty or expense. They are the types of barriers identified by the Department of
28   Justice as presumably readily achievable to remove and, in fact, these barriers are
                                                  5
                                             COMPLAINT
     Case 8:19-cv-02386-DOC-KES Document 2 Filed 12/11/19 Page 6 of 9 Page ID #:9


 1   readily achievable to remove. Moreover, there are numerous alternative
 2   accommodations that could be made to provide a greater level of access if complete
 3   removal were not achievable.
 4         24.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 5   alleges, on information and belief, that there are other violations and barriers in the
 6   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
 7   notice regarding the scope of this lawsuit, once he conducts a site inspection.
 8   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
 9   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
10   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
11   have all barriers that relate to his disability removed regardless of whether he
12   personally encountered them).
13         25.    Without injunctive relief, Plaintiff will continue to be unable to fully
14   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
15                               FIRST CAUSE OF ACTION
16    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
17     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
18                                        (P.L. 110-325)
19         26.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
20   above and each and every other paragraph in this Complaint necessary or helpful to
21   state this cause of action as though fully set forth herein.
22         27.    Under the ADA, it is an act of discrimination to fail to ensure that the
23   privileges, advantages, accommodations, facilities, goods, and services of any place
24   of public accommodation are offered on a full and equal basis by anyone who owns,
25   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
26   Discrimination is defined, inter alia, as follows:
27                a.     A failure to make reasonable modifications in policies, practices,
28                       or procedures, when such modifications are necessary to afford
                                                 6
                                            COMPLAINT
     Case 8:19-cv-02386-DOC-KES Document 2 Filed 12/11/19 Page 7 of 9 Page ID #:10


 1                       goods, services, facilities, privileges, advantages, or
 2                       accommodations to individuals with disabilities, unless the
 3                       accommodation would work a fundamental alteration of those
 4                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 5                b.     A failure to remove architectural barriers where such removal is
 6                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 7                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 8                       Appendix "D".
 9                c.     A failure to make alterations in such a manner that, to the
10                       maximum extent feasible, the altered portions of the facility are
11                       readily accessible to and usable by individuals with disabilities,
12                       including individuals who use wheelchairs, or to ensure that, to
13                       the maximum extent feasible, the path of travel to the altered area
14                       and the bathrooms, telephones, and drinking fountains serving
15                       the area, are readily accessible to and usable by individuals with
16                       disabilities. 42 U.S.C. § 12183(a)(2).
17         28.    Any business that provides parking spaces must provide accessible
18   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
19   shall be at the same level as the parking spaces they serve. Changes in level are not
20   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
21   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
22   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
23   designated disabled parking space is a violation of the law and excess slope angle in
24   the access pathway is a violation of the law.
25         29.    A public accommodation must maintain in operable working condition
26   those features of its facilities and equipment that are required to be readily accessible
27   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
28         30.    Here, the failure to ensure that accessible facilities were available and
                                                7
                                           COMPLAINT
     Case 8:19-cv-02386-DOC-KES Document 2 Filed 12/11/19 Page 8 of 9 Page ID #:11


 1   ready to be used by Plaintiff is a violation of law.
 2         31.       Given its location and options, Plaintiff will continue to desire to
 3   patronize the Business but he has been and will continue to be discriminated against
 4   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 5   the barriers.
 6                                SECOND CAUSE OF ACTION
 7       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 8         32.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 9   above and each and every other paragraph in this Complaint necessary or helpful to
10   state this cause of action as though fully set forth herein.
11         33.       California Civil Code § 51 et seq. guarantees equal access for people
12   with disabilities to the accommodations, advantages, facilities, privileges, and
13   services of all business establishments of any kind whatsoever. Defendants are
14   systematically violating the UCRA, Civil Code § 51 et seq.
15         34.       Because Defendants violate Plaintiff’s rights under the ADA,
16   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
17   52(a).) These violations are ongoing.
18         35.       Plaintiff is informed and believes and thereon alleges that Defendants’
19   actions constitute discrimination against Plaintiff on the basis of a disability, in
20   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
21   previously put on actual or constructive notice that the Business is inaccessible to
22   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
23   inaccessible form, and Defendants have failed to take actions to correct these
24   barriers.
25                                            PRAYER
26    WHEREFORE, Plaintiff prays that this court award damages provide relief as
27   follows:
28         1.        A preliminary and permanent injunction enjoining Defendants from
                                                  8
                                              COMPLAINT
     Case 8:19-cv-02386-DOC-KES Document 2 Filed 12/11/19 Page 9 of 9 Page ID #:12


 1   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
 2   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
 3   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
 4   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
 5   under the Disabled Persons Act (Cal. C.C. §54) at all.
 6         2.     An award of actual damages and statutory damages of not less than
 7   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
 8         3.     An additional award of $4,000.00 as deterrence damages for each
 9   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
10   LEXIS 150740 (USDC Cal, E.D. 2016);
11         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
12   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
13

14                               DEMAND FOR JURY TRIAL
15         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
16   raised in this Complaint.
17

18   Dated: December 11, 2019                MANNING LAW, APC
19
20                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
21                                       Attorney for Plaintiff
22

23

24

25

26

27
28
                                                9
                                           COMPLAINT
